UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-K (Mark One) ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACTOF1934 For the fiscal year ended September30, 2016 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 001-33451 Albireo Pharma, Inc. (f/k/a Biodel Inc.) (Exact Name of Registrant as Specified in ItsCharter) Delaware 90-0136863 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 50 Milk Street, 16th Floor Boston, MA (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (857) 415-4774 Securities registered pursuant to Section12(b) of theAct: Title of Each Class Name of Each Exchange on Which Registered Common Stock, par value $0.01 per share The NASDAQ Capital Market Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes☐No☒ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes☐No☒ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes☒No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes☒No☐ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☐ Acceleratedfiler ☐ Non-accelerated filer ☐(Do not check if a smaller reporting company) Smallerreportingcompany ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes☐No☒ The aggregate market value of the common stock of the registrant held by non-affiliates was approximately $21 million based on the price at which the common stock was last sold on The NASDAQ Capital Market on March31, 2016. The number of shares of the registrant’s common stock outstanding as of December 1, 2016, was 6,292,644. Documents Incorporated byReference None INDEX TO ANNUAL REPORT ON FORM 10-K EXPLANATORY NOTE 1 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 1 PART I 3 Item1. Business 3 Item 1A. Risk Factors 35 Item1B. Unresolved Staff Comments 69 Item 2. Properties 69 Item3. Legal Proceedings 69 Item 4. Mine Safety Disclosures 69 PART II 70 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 70 Item 6. Selected Financial Data 70 Item 7. Management’s Discussion And Analysis Of Financial Condition And Results Of Operations 71 Item 7A. Quantitative And Qualitative Disclosures About Market Risk 78 Item 8. Financial Statements and Supplementary Data 78 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 79 Item 9A. Controls and Procedures 79 Item 9B. Other Information 79 Part III 80 Item 10. Directors, Executive Officers and Corporate Governance 80 Item 11. Executive Compensation 85 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 94 Item 13. Certain Relationships and Related Transactions and Director Independence 97 Item14. Principal Accountant Fees and Services Part IV Item15. Exhibits and Financial Statement Schedules SIGNATURES i EXPLANATORY NOTE Following the completion of the fiscal year ended September 30, 2016 covered by this Annual Report on Form 10-K, on November 3, 2016, Albireo Pharma, Inc. (formerly Biodel Inc.), or the Company, completed its share exchange pursuant to the Amended and Restated Share Exchange Agreement, dated as of July 13, 2016, by and among the Company, Albireo Limited and the holders of shares and notes convertible into shares of Albireo Limited, or the Exchange Agreement. Pursuant to the Exchange Agreement, each holder of Albireo Limited shares or notes convertible into Albireo Limited shares exchanged their shares of Albireo Limited for newly issued shares of the Company’s common stock. This share exchange is referred to herein as the Transaction. As a result, Albireo Limited became a wholly owned subsidiary of the Company.Following the completion of the Transaction, the business of Albireo Limited became the business of the Company and the Company’s corporate name was changed from Biodel Inc. to Albireo Pharma, Inc. Also on November 3, 2016, in connection with, and prior to completion of, the Transaction, the Company effected a 1-for-30 reverse stock split of its common stock. In addition, as a result of the Transaction, the Company’s board of directors decided to change the Company’s fiscal year end from September30 to December31. Unless otherwise noted, all references to common stock share amounts and prices per share of common stock in this Annual Report on Form 10-K reflect the reverse stock split. As used herein, the words the “Company,” “we,” “us,” and “our” refer to Albireo Pharma, Inc. and its direct and indirect subsidiaries, as applicable. In addition, the word “Biodel” refers to the Company prior to the completion of the Transaction. CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K includes forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, which we refer to as the Securities Act, and Section21E of the Securities Exchange Act of 1934, as amended, which we refer to as the Exchange Act, that relate to future events or our future financial performance.Any forward-looking statement involves known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to differ materially from any future results, levels of activity, performance or achievements expressed or implied by such forward-looking statement. Forward-looking statements include, among other things, statements about: • the progress, scope, cost, duration or results of our development activities, nonclinical studies and clinical trials of A4250, elobixibat, A3384 or any of our other product candidates or programs, such as the target indication(s) for development, the size, design, population, conduct, cost, objective or endpoints of any clinical trial, or the timing for initiation or completion of or availability of results from any clinical trial, for submission or approval of any regulatory filing (including a new drug application in Japan for elobixibat), for meeting with regulatory authorities, or, where applicable, for action or decision by EA Pharma; • the potential benefits that may be derived from any of our product candidates; • the timing of and our ability to obtain and maintain regulatory approval of our existing product candidates, any product candidates that we may develop, and any related restrictions, limitations, or warnings in the label of any approved product candidates; • any payment that EA Pharma may make to us or any other action or decision that EA Pharma may make concerning our relationship with them; • our future operations, financial position, revenues, costs, expenses, uses of cash, capital requirements or our need for additional financing; and • our strategies, prospects, plans, expectations or objectives. Words such as, but not limited to, “believe,” “expect,” “anticipate,” “estimate,” “forecast,” “intend,” “may,” “plan,” “potential,” “predict,” “project,” “targets,” “likely,” “will,” “would,” “could,” “should,” “continue,” “scheduled” and similar expressions or phrases, or the negative of those expressions or phrases, are intended to identify forward-looking statements, although not all forward-looking statements contain these identifying words.Although we believe that we have a reasonable basis for each forward-looking statement contained in this report, we caution you that these statements are based on our projections of the future that are subject to known and unknown risks and uncertainties and other factors that may cause our actual results, level of activity, performance or achievements expressed or implied by any forward-looking statement to differ. The description of our Business set forth in Item 1, the Risk Factors set forth in Item 1A and our Management’s Discussion and Analysis of Financial Condition and Results of Operations set forth in Item 7, as well as other sections in this report, discuss some of the factors that could contribute to these differences. Actual results, performance or experience may differ materially from those expressed or implied by any forward-looking statement as a result of various important factors, including our critical accounting policies and risks and uncertainties relating, among other things, to: • whether preliminary data from completed cohorts of our ongoing Phase2 clinical trial of A4250 in children with chronic cholestasis will be consistent with data from any later cohort of the trial and data from the trial when completed; 1 • whether the results of our ongoing Phase2 clinical trial of A4250 in children with chronic cholestasis will be sufficient to support our planned pivotal clinical trial of A4250 in progressive familial intrahepatic cholestasis, or PFIC; • whether the favorable findings from our ongoing Phase2 clinical trial of A4250 in children with chronic cholestasis will be replicated in our planned pivotal clinical trial of A4250 in PFIC; • whether our current cash resources will be sufficient to fund our planned pivotal clinical trial of A4250 in PFIC; • the pivotal program that will be required to support regulatory approval of A4250 to treat PFIC; • the clinical trial designs and endpoints that will be required to obtain marketing approval for A4250 to treat PFIC or other cholestatic liver diseases or for A3384 to treat bile acid malabsorption, or BAM; • the conduct and results of clinical trials and nonclinical studies and assessments of A4250, elobixibat, A3384 or any of our other product candidates and programs, including the performance of third parties engaged to execute them and difficulties or delays in subject enrollment and data analysis; • the size and growth of the markets and commercial opportunities for our product candidates, including A4250 in PFIC or other pediatric cholestatic liver diseases; • whether A4250 will meet the criteria to receive a pediatric priority review voucher from the FDA and, if necessary, whether the pediatric priority review voucher program will be renewed beyond 2020; • the significant control or influence that EA Pharma has over the development and commercialization of elobixibat in Japan and other licensed territories; • whether we elect to seek a license or other partnering transaction with a third party for elobixibat in the United States or Europe; • the accuracy of our estimates regarding expenses, future revenues, uses of cash and capital requirements; • our ability to obtain additional financing on reasonable terms, or at all; • our ability to establish additional licensing, collaboration or similar arrangements on favorable terms and our ability to attract collaborators with development, regulatory and commercialization expertise; • the success of competing third-party products or product candidates; • our ability to successfully commercialize any approved product candidates, including their rate and degree of market acceptance; • our ability to expand and protect our intellectual property estate; • the timing and success of submission, acceptance and approval of regulatory filings, and any related restrictions, limitations or warnings in the label of any approved product candidates; • regulatory developments in the United States and other countries; • the performance of our third-party suppliers, manufacturers and contract research organizations and our ability to obtain alternative sources of raw materials; and • our ability to attract and retain key personnel.
